          Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 1 of 20



     Andrew S. Friedman, Esq. (005425)
 1   BONNETT FAIRBOURN FRIEDMAN
      & BALINT, P.C.
 2   2325 East Camelback Road, Suite 300
     Phoenix, Arizona 85016
 3   afriedman@bffb.com
     Telephone: (602) 274-1100
 4
     Patricia N. Syverson, Esq. (020191)
 5   BONNETT FAIRBOURN FRIEDMAN
      & BALINT, P.C.
 6   600 W. Broadway, Suite 900
     San Diego, CA 92101
 7   psyverson@bffb.com
     Telephone: (602) 274-1100
 8
     David N. Lake (admitted pro hac vice)
 9   LAW OFFICES OF DAVID N. LAKE,
      A Professional Corporation
10   16130 Ventura Boulevard, Suite 650
     Encino, California 91436
11   david@lakelawpc.com
     Telephone: (818) 788-5100
12
     Attorneys for Plaintiff
13
14                       IN THE UNITED STATES DISTRICT COURT
15                              FOR THE DISTRICT OF ARIZONA
16   David A. Kester, on behalf of himself and   Case No. CV-15-00365-PHX- DLR
     all others similarly situated,
17                                               PLAINTIFF’S OPPOSITION TO
                   Plaintiff,                    DEFENDANTS’ MOTION FOR
18
                                                 SUMMARY JUDGMENT
19   v.
                                                 (Oral Argument Requested)
20   CitiMortgage, INC.; CR Title Services,
     Inc.; and Does 1 to 25, inclusive           Assigned to Judge: Hon. Douglas L. Rayes
21
                   Defendants.
22
23
24
25
26
27
28
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 2 of 20




 1          Plaintiff David A. Kester (“Plaintiff”) respectfully opposes Defendants
 2   CitiMortgage, Inc. and CR Title Services, Inc.’s (collectively, “CitiMortgage”) Motion for
 3   Summary Judgment ([Doc. 103], the “Motion”) because there are disputed factual
 4   questions at the core of this matter, namely whether CitiMortgage knew or had reason to
 5   know that the documents notarized by its employee, Kristen Lindner, after her notary
 6   commission had been revoked were invalid within the meaning of A.R.S. § 33-420(A).
 7   These genuine issues of disputed fact preclude summary judgment. Braxton–Secret v. A.H.
 8   Robins Co., 769 F.2d 528, 531 (9th Cir. 1985) (“Questions involving a person’s state of
 9   mind, e.g., whether a party knew or should have known of a particular condition, are
10   generally factual issues inappropriate for resolution by summary judgment.”) (internal
11   citations omitted). Plaintiff’s opposition is supported by the declaration of Andrew S.
12   Friedman, Plaintiff’s Counterstatement of Material Facts in Response to Defendant’s
13   Statement of Facts (“PCF”), the following Memorandum of Points and Authorities, and the
14   Court’s case file.
15   I.     INTRODUCTION
16          A.R.S. § 33-420(A) prohibits a “person purporting to claim an interest in, or a lien
17   or encumbrance against, real property” from causing “a document asserting such claim” to
18   be recorded when the person “know[s] or ha[s] reason to know that the document is . . .
19   invalid . . ..” Plaintiff contends that CitiMortgage violated this express statutory prohibition
20   when, on December 17, 2010, CitiMortgage recorded certain qualifying documents
21   claiming an interest in real property owned by Plaintiff – an Assignment of Deed of Trust
22   and a Substitution of Trustee (“the Recorded Documents”) – despite knowing or having
23   reason to know they were invalid. For purposes of the Motion, CitiMortgage effectively
24   concedes that every element of a statutory claim under A.R.S. § 33-420(A) is satisfied save
25   one: the inherently fact driven question of whether CitiMortgage “knew or had reason to
26   know” that the Recorded Documents were invalid. Thus, as framed by the Motion, the sole
27   question before the Court is whether under the record presented there remains any genuine
28
                                                    1
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 3 of 20




 1   disputed factual issue about what CitiMortgage knew or had reason to know with regard to
 2   Ms. Lindner’s notary commission and actions as they relate to the Recorded Documents.
 3   If there is a disputed factual issue then the Motion must be denied – and there certainly is
 4   such an issue here.
 5          CitiMortgage’s Motion rests on the incorrect factual and unsupported legal premise
 6   that CitiMortgage could only have known or had reason to know that the Recorded
 7   Documents were invalid if a specific law or regulation required CitiMortgage to
 8   independently monitor, track, follow up on, or inquire about the August 2010 complaint
 9   lodged with the Arizona Attorney General against Ms. Lindner.1 CitiMortgage contends
10   and believes that absent such a law or regulation it had no obligation whatsoever to stay
11   informed and, therefore, no reason to know and, as such, it could blithely continue having
12   Ms. Lindner notarize documents, including the Recorded Documents, until such time as
13   the State of Arizona itself reached out to CitiMortgage and notified it that Ms. Lindner’s
14   commission had been revoked. As shown below, the facts (including CitiMortgage’s own
15   policies and procedures), both experts, and common sense show otherwise and compel
16   denial of CitiMortgage’s Motion.
17   II.    THE MATERIAL FACTS AND FAIR INFERENCES THEREFROM
18          A.     The Complaint Against Ms. Lindner, Relevant Documents, and
                   Timeline.
19
20          Kristen Lindner was employed by CitiMortgage, Inc. at least from August 1, 2010

21   through April 30, 2011. PCF ¶ PC2. As part of her employment, Ms. Lindner notarized

22   documents on behalf of CitiMortgage, including from December 2010 through February

23   2011. Id. at ¶ PC3. On September 29, 2010, the Arizona Attorney General’s Office

24   1
      In its Motion, CitiMortgage argues there were no laws, regulations, “industry standards,”
     or practices requiring them to take the steps “suggested” by Plaintiff’s expert, Mr. Wyatt.
25   Doc. 103, pp. 1, 9. This argument is based on the Rebuttal Report of CitiMortgage’s expert,
     Lisa Murphy. See DSOF ¶¶ 31, 38, 43. However, Ms. Murphy’s Rebuttal Report says
26   nothing about practices. Id. at ¶ 31, Ex. T. She also confirmed in her deposition that her
     opinions were limited to whether there were laws, regulations, regulatory requirements, or
27   “industry standards” requiring CitiMortgage to take the steps Mr. Wyatt opined it should
     have taken. PCF ¶ PC42.
28
                                                  2
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 4 of 20




 1   (“AGO”) sent Ms. Lindner a letter informing her that Ryan Safar had filed a complaint
 2   against her as a notary public. Id. at ¶ PC7. The letter included a copy of Mr. Safar’s
 3   complaint alleging that Ms. Lindner notarized a Substitution of Trustee and Assignment of
 4   Deed of Trust on April 2, 2010 even though the signer could not have been in Arizona to
 5   sign the documents in Ms. Lindner’s presence. Id. The letter also clearly and unequivocally
 6   informed Ms. Lindner that her notary commission could be revoked if she failed to provide
 7   the requested information to the AGO within 10 business days. Id.
 8          On October 11, 2010, Ms. Lindner sent the AGO the documents it requested. Id. at
 9   ¶ PC8. On November 23, 2010, Ms. Lindner emailed Mr. Stanford at the AGO asking
10   whether the AGO had received her October 11, 2010 letter. Id. at ¶ PC9. On November 23,
11   2010, Mr. Stanford confirmed receipt of Ms. Lindner’s October 11, 2010 letter and advised
12   her: “You will hear from the Secretary of State’s Office regarding its decision about the
13   complaint,” thereby inferring that nothing further was required from Ms. Lindner and a
14   decision on the complaint against her would be issued soon. Id. at ¶ PC10.
15          On December 6, 2010, the Arizona Secretary of State’s Office (“ASO”) informed
16   Ms. Lindner that, as a result of its investigation into Mr. Safar’s complaint, her notary
17   commission had been revoked “effective immediately.” Id. at ¶ PC11; DSOF ¶ 20. A copy
18   of the ASO’s letter was sent to the AGO and the “Notary File,” and nothing in the record
19   indicates that this was not done immediately after the letter was issued. PCF ¶ PC11. On
20   June 9, 2011, the ASO sent Ms. Lindner a letter informing her that “[i]t has been brought
21   to the attention of the Office of the Secretary of State , that you notarized a ‘Deed of Trust’
22   on January 12, 2011,” and demanding she “cease notarizing immediately, as your notary
23   commission was revoked on December 6, 2010.” Id. at ¶ PC12.
24          Despite the unequivocal revocation of her notary commission effective December
25   6, 2010, on December 16, 2010, Ms. Lindner notarized the Recorded Documents – an
26   Assignment of Deed of Trust and a Substitution of Trustee. DSOF ¶¶ 11. On December 17,
27   2010, the Recorded Documents were recorded with the Maricopa County Recorder. Id. at
28
                                                   3
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 5 of 20




 1   ¶ 12. Both documents required a proper acknowledgment. A.R.S. § 33-401(B). The
 2   Recorded Documents were “invalid” because Ms. Lindner’s notary commission was
 3   revoked on December 6, 2010, prior to her acknowledgement of the documents. PCF ¶¶
 4   PC11-12. CitiMortgage allowed Ms. Lindner to continue notarizing documents on their
 5   behalf for another three (3) months after her notary commission was revoked. Id. at ¶ PC38.
 6          Ms. Linder kept a notary log of the documents she notarized on behalf of
 7   CitiMortgage. Id. at ¶ PC5. CitiMortgage collected copies of those notary logs weekly and
 8   maintained them. Id. at ¶ PC4. Ms. Lindner’s notary log entries for the Recorded
 9   Documents suffer from the very same deficiencies as those identified in the December 6,
10   2010 letter from the Arizona Secretary of State’s Office – the letter which determined that
11   Ms. Lindner failed to clearly show that she identified the signer or that the signer was
12   present with her for the notarization, and therefore “failed to properly perform the
13   acknowledgment and executed a notarial certificate containing a false statement providing
14   the Secretary grounds for suspension or revocation.” Id. at ¶ PC6.
15          B.     Policies, Practices, and Procedures in the Mortgage Servicing Industry
                   Generally and at CitiMortgage.
16
17          Entities such as CitiMortgage typically have policies, procedures, and practices in

18   place to help ensure compliance with applicable laws, for example, state law requirements

19   for acknowledgements such as A.R.S. § 33-401(B). PCF ¶¶ PC14-15. Mortgage servicers

20   also often develop policies, procedures, and practices pertaining to their own operations

21   that are not required by or directly related to laws, regulations, or regulatory guidance or

22   expectations, and can also have practices in place that they determine to be reasonable or

23   prudent for their operations, or to address risks they operate under, even without an

24   “industry standard”2 requiring them. Id. at ¶ PC16.

25   2
       References in this memorandum to “industry standard[s]” in quotes refer to the term as
26   defined by CitiMortgage’s expert, Lisa Murphy. When Ms. Murphy uses the term “industry
     standard” she is referring solely to published, written requirements dictated by regulatory
27   guidance or defined by someone who is responsible for the industry, primarily regulators
     as a standard the mortgage servicing industry is required to follow. Id. at ¶ PC39. When
28
                                                  4
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 6 of 20




 1          For example, in 2010, various mortgage servicers had policies and procedures
 2   related to notaries, including monitoring notaries, checking the requirements for notaries,
 3   and regularly reviewing their commissions, including their validity and whether they were
 4   up to date. Id. at ¶ PC20. It was also an expectation in the industry long before 2010 that
 5   complaints against or investigations into notary employees would be brought to the
 6   attention of the notary’s manager for follow up because such complaints or investigations
 7   could affect the notary’s ability to do their job. Id. at ¶ PC19. Mortgage servicing entities,
 8   such as CitiMortgage, take such complaints seriously and would want to know whether a
 9   notary employee’s commission was suspended or revoked because that employee is
10   notarizing documents on behalf of the mortgage servicer. Id. at ¶ PC30.
11          CitiMortgage had policies and procedures in place in 2010 requiring its notaries to
12   advise it of (a) complaints concerning notary acts performed on behalf of CitiMortgage,
13   and (b) communications involving a challenge to a notarized document, or that concerned
14   CitiMortgage, or the status of the notary’s commission or qualifications. Id. at ¶ PC21-22.
15   Significantly, CitiMortgage instituted these policies and procedures even though there was
16   no law, regulation, or “industry standard” requiring them. Id. at ¶ PC23.
17          C.     CitiMortgage’s Policies, Practices, and Procedures and Reasonable,
                   Prudent Industry Practices Gave CitiMortgage Knowledge or a Reason
18                 to Know the Recorded Documents Were Invalid.
19          As required under CitiMortgage’s policies and procedures, on September 29, 2010,
20   Ms. Lindner advised her manager that Mr. Safar had lodged a complaint against her as a
21   notary public with the AGO. PCF ¶ PC25; DSOF ¶ 15. Pursuant to those same policies and
22   procedures, Ms. Lindner was required to advise CitiMortgage of her October 11, 2010
23
24   Plaintiff uses the term without quotation marks, he is using the broader definition applied
     by his expert, Christopher Wyatt. According to Mr. Wyatt, industry standards are not
25   limited to what the law or regulations require a mortgage servicer to do. Id. at ¶ PC40.
     Once a mortgage servicer knows a complaint has been filed against one of their notaries,
26   the reasonable and prudent practice in the industry would be to treat the complaint
     seriously, investigate the complaint – including the allegations and any legal requirements
27   – and also be diligent in independently determining the status of the complaint, and whether
     any decisions were made by or actions taken by the Secretary of State. Id.
28
                                                   5
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 7 of 20




 1   letter to the ASO and her November 23, 2010 email exchange with Mr. Stanford at the
 2   AGO. PCF ¶ PC26. Given her initial compliance with CitiMortgage’s policies and
 3   procedures, it is reasonable to infer that Ms. Lindner also informed CitiMortgage about the
 4   October 11, 2010 letter and the November 23, 2010 email exchange with Mr. Stanford, and
 5   that she provided copies of the communications to CitiMortgage and/or explained the
 6   contents. Id.
 7          It is also reasonable to infer that CitiMortgage knew around September 29, 2010 the
 8   nature of the complaint against its notary, that Ms. Lindner’s notary commission could be
 9   revoked if she failed to provide the requested information to the AGO within 10 business
10   days, and knew around November 23, 2010 that the investigation was complete and a
11   decision from the ASO was coming soon. Id. at ¶ PC27. Because Mr. Safar’s complaint
12   identified the documents at issue, the signer (Richard Martinez, another CitiMortgage
13   employee), and the date the documents were notarized, CitiMortgage could have easily
14   checked on its own whether there was any validity to Mr. Safar’s complaint that Ms.
15   Lindner and the signer could not have been in the same place when the documents were
16   notarized. Id. at ¶ PC28. Because a copy of the December 6, 2010 letter from the ASO was
17   sent to the AGO and to the “Notary File,” had CitiMortgage contacted the ASO or the AGO
18   after December 6, 2010, it is reasonable to infer it would have learned that Ms. Lindner’s
19   commission was revoked on December 6, 2010. Id. at ¶ PC29.
20          Once CitiMortgage was notified of Mr. Safar’s complaint against Ms. Lindner, that
21   should have raised a red flag and triggered action on CitiMortgage’s part to affirmatively
22   investigate the complaint and diligently monitor the status of the complaint and
23   investigation with the ASO. Id. at ¶¶ PC33, PC35. Under reasonably prudent mortgage
24   servicing practices and standards, CitiMortgage should also have discontinued allowing
25   Ms. Lindner to notarize any documents on its behalf until a final decision was made by the
26   ASO in connection with the pending complaint. Id. at ¶ PC34. Once CitiMortgage was
27   informed that a complaint had been filed against one of its notaries, any monitoring
28
                                                 6
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 8 of 20




 1   guidelines CitiMortgage had in place which applied to all of their notary employees – for
 2   example, checking the status of the notary’s commission every thirty (30) days – needed
 3   to be escalated with respect to the notary in question, here Ms. Lindner. Id. at ¶ PC36.
 4   Checking the status of Ms. Lindner’s notary commission (or that of any other CitiMortgage
 5   notary with a complaint filed against them) just weekly was reasonable once CitiMortgage
 6   knew a complaint had been filed against Ms. Lindner. Id. at ¶ PC37.
 7   III.   LEGAL ARGUMENT
 8          A.    Standard of Review.
 9          “In resolving a summary judgment motion, the Court’s function is not to determine
10   the truth of the matter underlying the motion but to determine based on the submitted
11   evidence, viewed in the non-moving party’s favor, if there is a genuine issue for trial.”
12   Brand v. U.S., 2017 WL 1736801, at *4 (D. Ariz. May 4, 2017) (citing Anderson v. Liberty
13   Lobby, Inc., 477 U.S. 242, 249-252 (1986)). “Questions involving a person’s state of mind
14   ... are generally factual issues inappropriate for resolution by summary judgment.”
15   Friedman v. Live Nation Merch., Inc., 833 F.3d 1180, 1186 (9th Cir. 2016) (internal
16   citation omitted); see also Spencer v. Asher, 2019 WL 125845, at *4 (Ariz. Ct. App. Jan.
17   8, 2019) (“[t]he knowledge requirement imposed by § 33-420 often involves factual
18   disputes”); Coventry Homes, Inc. v. Scottscom P’ship, 155 Ariz. 215, 219 (Ariz. Ct. App.
19   1987) (reversing grant of summary judgment where genuine issue of material fact remained
20   concerning whether party knew or should have known lis pendens was groundless; under
21   § 33-420(A), “[w]hether a party has ‘reason to know’ must, of course, be determined from
22   the circumstances on a case-by-case basis.”).
23          Even where the material facts are undisputed, “summary judgment should not be
24   granted where contradictory inferences may be drawn from such facts.” Braxton-Secret,
25   769 F.2d at 531. “When a person’s mental state is at issue, summary judgment is
26   appropriate only when ‘all reasonable inferences that could be drawn from the evidence
27   defeat the plaintiff's claim.’” Miniace v. Pac. Mar. Ass'n, 2006 WL 648732, at *4–5 (N.D.
28
                                                 7
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 9 of 20




 1   Cal. Mar. 13, 2006) (quoting Provenz v. Miller, 102 F.3d 1478, 1489 (9th Cir. 1996)
 2   (emphasis original)). Because the reasonable inferences that can be drawn from the record
 3   support Plaintiff’s claim, CitiMortgage’s Motion should be denied.
 4          B.     There Is a Genuine Fact Issue Whether CitiMortgage “Knew or Had
                   Reason to Know” the Recorded Documents Were Invalid at Recording.
 5
                   1.     CitiMortgage is Charged with Knowing the Laws that Apply to it and
 6                        Governing its Conduct Accordingly.
 7
            CitiMortgage tries to downplay the complaint lodged against Ms. Lindner, arguing
 8
     that anyone can bring a complaint against a notary “[t]hus there is no reason to believe a
 9
     complaint will necessarily result in any adverse finding or action taken against the notary,”
10
     and hence, no need for CitiMortgage to do anything whatsoever regarding the complaint.
11
     Doc. 103, p. 12. But CitiMortgage cannot hide its head in the sand and thereby avoid
12
     liability under § 33-420(A). This is because § 33-420(A) does not “shield a defendant from
13
     liability … when the party’s ignorance of the invalidity of [the recorded document] arose
14
     from the party’s own failure to take basic steps to assure its validity.” Delmastro & Eells
15
     v. Taco Bell Corp., 228 Ariz. 134, 144 (Ariz. Ct. App. 2011). Once CitiMortgage knew
16
     there was a chance Ms. Lindner’s notary commission could be revoked – knowledge gained
17
     through its own policies and Ms. Linder’s report of the complaint levied against her with
18
     the AGO – it could not just sit back and wait.
19
            CitiMortgage is charged with knowing the laws that pertain to the documents it
20
     records. Delmastro, 228 Ariz. at 143. So, here, it was charged with knowing that the
21
     Assignment of Deed of Trust and Substitution of Trustee required acknowledgments, and
22
     that the acknowledgments could only be performed by a notary with a valid notary
23
     commission. A.R.S. §§ 33-401(B) (“Every deed or conveyance of real property must be
24
     signed by the grantor and must be duly acknowledged before some officer authorized to
25
     take acknowledgments.”); 41-311(1) (“‘Acknowledgment’ means a notarial act in which a
26
     notary certifies that a signer, whose identity is proven by satisfactory evidence, appeared
27
     before the notary and acknowledged that the signer signed the document.”); 41-311(6)
28
                                                  8
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 10 of 20




 1   (“‘Notary public’ or ‘notary’ means any person commissioned to perform notarial acts
 2   under this article.”); 41-330 (The secretary of state … may revoke or suspend the
 3   commission of any notary public for … Failure to discharge fully and faithfully any of the
 4   duties or responsibilities required of a notary public.”). CitiMortgage had policies in 2010
 5   requiring its notaries to notify it of any complaints regarding notarial activities performed
 6   on behalf of CitiMortgage and any communications involving challenges to a notarized
 7   document or the status of the notary’s commission. PCF ¶¶ PC21-22. It is reasonable to
 8   infer that these policies existed to help ensure compliance with A.R.S. §§ 33-401(B), 41-
 9   311(1) and (6), and 41-330.
10          Under A.R.S. § 33-420(A), “reason to know” means “the actor has information from
11   which a person of reasonable intelligence ... would infer that the fact in question exists, or
12   that such person would govern his conduct upon the assumption that such fact exists.”
13   Coventry Homes, 155 Ariz. at 219 (quoting Restatement (Second) of Torts § 12(1) (1965)).
14   That is exactly what CitiMortgage had here, at a minimum.
15          As required under CitiMortgage’s policies and procedures, on September 29, 2010,
16   Ms. Lindner advised her manager that a complaint was lodged against her as a notary public
17   with the AGO. PCF ¶ PC25; DSOF ¶ 15. Because Ms. Lindner notified her manager of the
18   complaint, it is reasonable to infer that she also informed CitiMortgage about her October
19   11, 2010 letter to the AGO and her November 23, 2010 email exchange with Mr. Stanford,
20   including copies of or the details of those communications. PCF ¶ PC26. See Fridena v.
21   Evans, 127 Ariz. 516, 519 (1980) (there is a conclusive presumption under Arizona law
22   that a corporation’s agent or employee “will communicate to the corporation whatever
23   knowledge or notice he receives in relation to his agency which is necessary for the
24   protection of the interests of the corporation.”).
25          So, by September 29, 2010, CitiMortgage knew more than enough to have directly
26   checked whether there was any validity to the complaint, because both Ms. Linder (the
27   notary) and Mr. Martinez (the signer) were CitiMortgage employees. PCF ¶¶ PC27-28. On
28
                                                    9
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 11 of 20




 1   or about October 11, 2010, CitiMortgage knew Ms. Lindner had responded to the
 2   September 29, 2010 letter from the AGO and what documents and information she had
 3   provided. Id. at ¶ PC27. On or about November 23, 2010, CitiMortgage knew that the ASO
 4   would be issuing a decision on the complaint soon. Id. Any of these facts alone, much less
 5   all of them taken together, gave CitiMortgage more than enough “information from which
 6   a person of reasonable intelligence ... would infer that the fact in question exists, or that
 7   such person would govern his conduct upon the assumption that such fact exists.” Coventry
 8   Homes, 155 Ariz. at 219 (quoting Restatement (Second) of Torts § 12(1) (1965)). Yet
 9   CitiMortgage did nothing.
10          How CitiMortgage should have then governed its conduct is what Plaintiff’s expert,
11   Mr. Wyatt, opines on. Once CitiMortgage was notified of the complaint and investigation
12   against its notary employee, it should have affirmatively investigated the complaint and
13   diligently monitored the status of the investigation to say informed and up to date on any
14   determinations made by the ASO, including increasing how often it checked the status of
15   Ms. Lindner’s notary commission. PCF ¶¶ PC35-36. However often CitiMortgage checked
16   the status of its notaries’ commissions in the normal course of business, it was reasonable
17   to increase the frequency to a weekly check for employees with complaints filed against
18   them, including Ms. Lindner. Id. at ¶ PC36.
19          Under reasonably prudent practices and standards, CitiMortgage should also have
20   discontinued allowing Ms. Lindner to notarize any documents on behalf of CitiMortgage
21   until a final decision was made by the ASO in connection with the pending complaint, and
22   should have monitored her work. Id. at ¶ PC34.3 Ms. Murphy does not affirmatively rebut
23   any of Mr. Wyatt’s opinions, she instead opines that there were no laws, regulations, or
24   “industry standards” that required CitiMortgage to act in the manner Mr. Wyatt opined was
25   3
       CitiMortgage stresses that even if it had checked with the ASO daily, there was no
     guarantee that it would have discovered that Ms. Lindner’s notary commission was revoked
26   on December 6, 2010. But the reason to know prong of § 33-420(A) merely requires
     enough information for a person of reasonable intelligence to proceed as if a given fact
27   were true. Coventry Homes, 155 Ariz. at 219. It does not require a guarantee that
     CitiMortgage would have actually discovered the revocation.
28
                                                   10
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 12 of 20




 1   prudent under reasonable industry practices and standards. Id. at ¶ PC42.
 2                 2.      Ms. Lindner’s Knowledge is Also CitiMortgage’s Knowledge Under
                           the Doctrine of Respondeat Superior.
 3
 4          CitiMortgage as a company can only receive information through its employees,

 5   and, thus, actual knowledge to Ms. Lindner constitutes actual knowledge to CitiMortgage

 6   under the doctrine of respondeat superior. Fridena, 127 Ariz. at 519 (“A corporation is

 7   bound by the knowledge acquired by… its agents or officers which is within the scope of

 8   their authority and which is in reference to a matter to which their authority extends.”); see

 9   also State v. Far W. Water & Sewer Inc., 224 Ariz. 173, 195 (Ct. App. 2010), as amended

10   (May 4, 2010) (“Because corporations can only act through their officers and agents, when

11   corporate officers or agents act in their representative capacity and within the scope of their

12   authority, such act is deemed to be an act of the corporation.”); Miller v. Arnal Corp., 129

13   Ariz. 484, 491 (1981) ( “a corporation is an impersonal entity which can only act through

14   its officers and agents”).

15          This is not a case, then, like Wyatt v. Wehmueller, 167 Ariz. 281, 285 (1991), which

16   addressed whether the common-law principle that an attorney has imputed authority to act

17   on behalf of the client could be applied to hold the client liable under § 33-420(A) where

18   the attorney acted without the client’s knowledge or consent. Id. at 283-285. That is not the

19   situation here, where Ms. Linder was acting within the course and scope of her employment

20   as a notary for CitiMortgage. CitiMortgage’s knowledge is based on respondeat superior,

21   not agency principles, and under respondeat superior knowledge to Ms. Linder is

22   knowledge to CitiMortgage. This is consistent with the Wyatt court’s application of scienter

23   principles under criminal law to liability under § 420(E), for under the common law, a

24   corporation can be held criminally liable for the acts of its employees. See, e.g., U.S. v. A

25   & P Trucking Co., 358 U.S. 121, 125 (1958) (it is “elementary that such impersonal

26   entities” as corporations “can be guilty of ‘knowing’ or ‘willful’ violations of regulatory

27   statutes through the doctrine of respondeat superior”); Hanlester Network v. Shalala, 51

28   F.3d 1390, 1400 (9th Cir. 1995) (affirming finding that defendants “knowingly and
                                             11
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 13 of 20




 1   willfully” violated statute where their employee knew her conduct violated the statute and
 2   intended for it to do so); Apollo Fuel Oil v. U.S., 195 F.3d 74, 76–77 (2d Cir. 1999) (under
 3   doctrine of respondeat superior corporation “had reason to know” about presence of red-
 4   dyed fuel placed in propulsion tank where evidence showed defendant’s employee or agent
 5   added the dye).4
 6          Here, the relevant knowledge is whether the Recorded Documents were invalid at
 7   the time CitiMortgage recorded them on December 17, 2010. That Ms. Lindner performed
 8   the acknowledgments on the Recorded Documents after her notary commission was
 9   revoked makes them invalid.5
10          CitiMortgage also had copies of Ms. Lindner’s notary logs, including the pages
11   related to the Recorded Documents which it collected on a weekly basis, and so it is
12   reasonable to infer that CitiMortgage knew what the logs contained, and thus whether Ms.
13   Lindner’s notary log for the Recorded Documents contained sufficient information to show
14   compliance with A.R.S. §§ 33-401(B), 41-311(1) and (6), and 41-330. PCF ¶¶ PC4-5. Ms.
15   Lindner’s notary log entries for the Recorded Documents suffer from the same deficiencies
16   as those which resulted in a determination that Ms. Lindner failed to clearly show that she
17   identified the signer or that that signer was present with her for the notarization, and
18   therefore “failed to properly perform the acknowledgment and executed a notarial
19   certificate containing a false statement providing the Secretary grounds for suspension or
20
     4
21     See also Boise Dodge, Inc. v. U.S., 406 F.2d 771, 772 (9th Cir. 1969) (noting “the
     established rule that a corporation, through the conduct of its agents and employees, may
22   be convicted of a crime, including a crime involving knowledge and willfulness”); City of
     New York v. FedEx Ground Package Sys., Inc., 351 F. Supp. 3d 456, 479 (S.D.N.Y. 2018)
23   (employee’s knowledge may be imputed to employer because “[c]orporate defendants can
     only act through their employees and agents.”).
24   5
       Although not specifically at issue in this case, that is not the only possible reason they
     were invalid. For a proper acknowledgment, the signer must appear before the notary,
25   prove their identity by satisfactory evidence, and acknowledge to the notary that they
     signed the document. § 41-311(1). Ms. Lindner, who was there, would know whether the
26   person who signed the Assignment of Deed of Trust and acknowledged their signature
     actually did so in front of her. DSOF ¶ 11. If she wasn’t, that would also make the Recorded
27   Documents invalid, regardless of the status of Ms. Lindner’s notary commission. A.R.S.
     §§ 33-401(B), 41-311(1) and (6), and 41-330.
28
                                                 12
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 14 of 20




 1   revocation..” Id. at ¶ PC6. Friedman, 833 F.3d at 1189 (the knew or had reason to know
 2   prong of § 33-420(A) can be proven through inferences from circumstantial evidence).
 3          C.     Summary Judgment is Not Appropriate in a Battle of the Experts.
 4
            Here, in addition to the disputed material facts, which are of themselves enough to
 5
     defeat CitiMortgage’s Motion, the parties have each submitted expert testimony. “Expert
 6
     opinion evidence is itself sufficient to create a genuine issue of disputed fact sufficient to
 7
     defeat a summary judgment motion.” Thomas v. Newton Int’l Enters., 42 F.3d 1266, 1270
 8
     (9th Cir. 1994); see also Gingeleskie v. Westin Hotel Co., 145 F.3d 1337 (9th Cir. 1998)
 9
     (reversing summary judgment for defendant where expert’s testimony that hotel personnel
10
     did not conduct themselves in accordance with accepted standards of hotel management
11
     would allow a jury to conclude defendant had reason to know plaintiff was ill and failed to
12
     respond appropriately); Bieghler v. Kleppe, 633 F.2d 531, 534 (9th Cir. 1980) (affidavit of
13
     plaintiffs' accident reconstruction expert was sufficient to defeat defeendant’s summary
14
     judgment motion.); Montgomery v. Union Pac. R.R. Co., 2018 WL 6110930, at *6 (D.
15
     Ariz. Nov. 21, 2018) (it is not the court’s function on summary judgment to “resolve an
16
     issue of fact based on conflicting expert testimony.”) (quoting Scharf v. U.S. Attorney Gen.,
17
     597 F.2d 1240, 1243 (9th Cir. 1979)). Here, the parties’ experts have conflicting opinions
18
     regarding the actions CitiMortgage should or could have taken with respect to Ms. Lindner,
19
     and what CitiMortgage knew or should have known about Ms. Lindner’s notary
20
     commission. This in and of itself is grounds to deny CitiMortgage’s Motion.
21
            D.     CitiMortgage’s Daubert Attack Fails.
22
            CitiMortgage recognizes that the competing expert opinions in this case undermine
23
     the Motion, so it launches a baseless attack on Mr. Wyatt’s opinions as “unsupported
24
     speculation” and “subjective beliefs.” Doc. 103, pp. 13-17. As explained at his deposition,
25
     Mr. Wyatt’s opinions are based on his 30 plus years of relevant experience in the banking
26
     and mortgage servicing industry. PCF ¶ PC41. That is more than sufficient under Rule 702.
27
     FED. R. EVID. 702 (“A witness who is qualified as an expert by knowledge, skill,
28
                                                  13
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 15 of 20




 1   experience, training, or education may testify in the form of an opinion or otherwise if: …
 2   the expert’s scientific, technical, or other specialized knowledge will help the trier of fact
 3   to understand the evidence or to determine a fact in issue”). And, ironically, many of Mr.
 4   Wyatt’s opinions are also supported by the testimony of CitiMortgage’s expert, Ms.
 5   Murphy. PCF ¶¶ PC13-19, PC23-24, PC31, PC33-35, PC37.
 6          Rule 702 is “intended to embrace more than a narrow definition of qualified expert.”
 7   Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th Cir. 2004) (quoting
 8   Thomas, 42 F.3d at 1269). An expert’s experience alone can be enough to show that the
 9   expert’s opinions are reliable. FED. R. EVID. 702(c) and Advisory Committee Note to 2000
10   amendments (“Nothing in this amendment is intended to suggest that experience alone—
11   or experience in conjunction with other knowledge, skill, training or education—may not
12   provide a sufficient foundation for expert testimony. To the contrary, the text of Rule 702
13   expressly contemplates that an expert may be qualified on the basis of experience.”). See,
14   e.g., Hangarter, 373 F.3d at 1016, 1018 (determining an expert was qualified based on
15   “twenty-five years’ experience working for insurance companies and as an independent
16   consultant”); see also Bazarian Int’l Fin. Assocs., LLC v. Desarrollos Aerohotelco, C.A.,
17   315 F. Supp. 3d 101, 112–13 (D.D.C. 2018) (expert’s “reliance on his extensive experience
18   in the industry is sufficient to support the opinions proffered in his Report.”); Cedar Hill
19   Hardware & Constr. Supply, Inc. v. Ins. Corp. of Hannover, 563 F.3d 329, 343 (8th Cir.
20   2009) (testimony admissible under Daubert due to the expert’s “exhaustive experience in
21   the insurance industry”); First Marblehead Corp. v. House, 541 F.3d 36, 41 (1st Cir. 2008)
22   (expert was qualified based on “nearly two decades of experience as a consultant in
23   economics, finance, and strategy consulting”); Century Indem. Co. v. The Marine Grp.,
24   LLC, 2015 WL 5965614, at *4 (D. Or. Oct. 13, 2015) (expert opinions not speculative
25   where based on relevant documents and expert’s decades of experience in the relevant
26   industry); Millennium Labs., Inc. v. Darwin Select Ins. Co., 2014 WL 1921755, at *3 (S.D.
27   Cal. May 14, 2014) (expert qualified under Rule 702 because his 30 years’ experience in
28
                                                  14
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 16 of 20




 1   the insurance industry “provided a sufficient foundation of reliability for his testimony”).
 2          Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025
 3   (9th Cir. 2010) (“Fortune”) is instructive. There, the plaintiff argued that a jury could
 4   construe the defendant’s failure to investigate whether the phrase “DELICIOUS” was
 5   being used as a trademark as evidence of defendant’s bad faith. Id. at 1043. In support,
 6   plaintiff offered it’s expert’s opinion that “[i]t is standard practice in the advertising and
 7   marketing industry ... to perform at least a cursory search on the Internet and with the
 8   United State[s] Trademark Office to see what else is out in the market ... to avoid possible
 9   conflicts or confusion.” Id. The district court excluded the opinion and the Ninth Circuit
10   reversed, explaining that the district court was “plainly wrong,” where the expert’s decades
11   of experience in the marketing and advertising industry “strongly suggest[s] that he is
12   familiar with what companies within the industry do when placing words on a product.
13   [Plaintiff’s expert]’s expertise, then, is one based on experience,” and “will assist the trier
14   of fact … to determine a fact in issue.” Id. That is what Mr. Wyatt’s opinions will do in
15   this case – help the trier of fact determine what the reasonable and prudent industry
16   practices, policies, and procedures were, and whether CitiMortgage’s conduct complied
17   with those standards, leading to the ultimate factual question of whether CitiMortgage had
18   reason to know the Recorded Documents were invalid.
19          Guidroz-Brault v. Missouri Pac. R. Co., 254 F.3d 825 (9th Cir. 2001), Wright v.
20   U.S., 2008 WL 820557 (D. Ariz. Mar. 25, 2008), and U.S. v. Various Slot Machines on
21   Guam, 658 F.2d 697 (9th Cir. 1981) (“Slot Machines”) are inapposite or distinguishable.
22   In Guidroz-Brault, the Ninth Circuit held that the “district court abused its discretion by
23   excluding [expert] testimony regarding [] operating procedure and standards of care,”
24   which was relevant and based on the expert’s extensive experience in the industry. 254
25   F.3d at 830. The court instead excluded the expert’s testimony as unreliable because it was
26   based on an assumption of how far down the rails a lookout could see when the facts
27   indicated that the track saboteurs had not left anything behind to see. Id. at 830-31.
28
                                                   15
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 17 of 20




 1          In Wright, which involved a medical malpractice claim, a physician’s opinions were
 2   excluded where the expert tried to create an issue of fact by submitting an affidavit which
 3   contradicted her prior testimony, failed to meet the requirements under A.R.S. § 12–
 4   2604(A) for expert testimony in a medical malpractice case, and failed to provide scientific
 5   support for her opinions. 2008 WL 820557, at **2, 6-7.
 6          In Slot Machines, the court referred to the experts’ affidavits as “2 1/2 pages of
 7   quibble” and “5 1/2 legal-size pages of pettifoggery,” and held that the affidavits failed to
 8   satisfy Rule 56(c) where the experts stated that the machines at issue were “Electronic
 9   Point-Maker Machines,” not gambling machines, but neither explained the difference nor
10   provided any facts to support their opinions. 658 F.2d at 699-700. As discussed above, Mr.
11   Wyatt’s opinions are supported by the facts in the case, including CitiMortgage’s own
12   policies and procedures, as well as by his deposition testimony, and decades of experience
13   in the mortgage servicing industry. They are also supported by CitiMortgage’s expert, Lisa
14   Murphy. PCF ¶¶ PC13-19, PC23-24, PC31, PC33-35, PC37.
15          E.     CitiMortgage’s Other Cited Authorities Are Inapt.
16          CitiMortgage misdescribes Bergdale v. Quality Loan Serv. Corp., 2017 WL
17   373014, at *3 (D. Ariz. Jan. 26, 2017) as “granting summary judgment for defendant …
18   under A.R.S. § 33-420(A) where plaintiff could not show that defendant knew or had
19   reason to know that recorded document was invalid.” Doc. 103, p. 9. In Bergdale, plaintiff
20   alleged that the defendant knew or should have known the property interest asserted in the
21   recorded notice was groundless, and the plaintiff’s claim failed because she relied on an
22   equivocal letter she herself had sent to the defendant, which gave the defendant an arguable
23   interest in the property and thus a basis to act as it did. 2017 WL 373014, at *3. The court
24   emphasized that the plaintiff did not allege that the recorded document was invalid due to
25   the failure to comply with procedural prerequisites, which Plaintiff does do here. Id.
26          CitiMortgage’s citation to F.T.C. v. Network Servs. Depot, Inc., 617 F.3d 1127 (9th
27   Cir. 2010) (“Network Servs.”) is just as hard to fathom. There, the district court applied a
28
                                                  16
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 18 of 20




 1   completely different statutory “knowledge” standard under the FTC Act: knowledge by
 2   showing that the defendant “had actual knowledge of material misrepresentations, [was]
 3   recklessly indifferent to the truth or falsity of a misrepresentation, or had an awareness of
 4   a high probability of fraud along with an intentional avoidance of the truth.” Id. at 1138-
 5   39 (internal citation omitted). The FTC Act standard thus lacks the objective, “had reason
 6   to know” component at the core of § 33-420(A). Furthermore, the Ninth Circuit
 7   acknowledged that “[q]uestions involving a person's state of mind, e.g., whether a party
 8   knew or should have known of a particular condition, are generally factual issues
 9   inappropriate for resolution by summary judgment.” Id. at 1139 (quoting Braxton–Secret
10   769 F.2d at 531). The Ninth Circuit nevertheless concurred with the district court’s
11   conclusion that the FTC’s evidentiary showing admitted of no inference other than that the
12   defendant acted knowingly when applying the FTC Act standard. Id.
13          Obviously, nothing in Network Servs. supports the opposite inference that
14   CitiMortgage wishes to draw here, i.e., that as a matter of law it lacked knowledge of the
15   Recorded Document’s invalidity, let alone within the meaning § 33-420(A)’s different
16   knowledge standard. Moreover, as discussed above, the inferences that can be drawn from
17   the material facts in this case support Plaintiff’s claim, and thus are “contradictory
18   inferences” to those CitiMortgage tries to draw, making summary judgment inappropriate.
19   Braxton–Secret, 769 F.2d at 531 (“summary judgment should not be granted where
20   contradictory inferences may be drawn from such facts”).
21   IV.    Conclusion
22          For each and all of the foregoing reasons, CitiMortgage’s Motion is not well-taken
23   and should be denied in its entirety.
24
     ////
25   ////
26   ////
     ////
27
28
                                                  17
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 19 of 20




 1
          DATED this 8th day of May 2019.
 2
                                            BONNETT, FAIRBOURN, FRIEDMAN
 3                                          & BALINT, P.C.
 4                                          By: s/Andrew S. Friedman
                                               Andrew S. Friedman, Esq. (005425)
 5                                             Nada Djordjevic (admitted pro hac vice)
                                               2325 East Camelback Road, Suite 300
 6                                             Phoenix, Arizona 85016
                                               afriedman@bffb.com
 7                                             ndjordjevic@bffb.com
                                               Telephone: (602) 274-1100
 8
                                            Patricia N. Syverson, Esq. (AZ 020191)
 9                                          600 W. Broadway, Suite 900
                                            BONNETT FAIRBOURN FRIEDMAN
10                                           & BALINT, P.C.
                                            San Diego, CA 92101
11                                          psyverson@bffb.com
                                            Telephone: (619) 798-4593
12
                                            David N. Lake (admitted pro hac vice)
13                                          LAW OFFICES OF DAVID N. LAKE,
                                             A Professional Corporation
14                                          16130 Ventura Boulevard, Suite 650
                                            Encino, California 91436
15                                          david@lakelawpc.com
                                            Telephone: (818) 788-5100
16
                                            Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
                                             18
     Case 2:15-cv-00365-DLR Document 122 Filed 05/15/19 Page 20 of 20




 1                                 CERTIFICATE OF SERVICE
 2          I, Trish Aquilino, hereby certify that a true copy of the foregoing document filed
 3   through the ECF system will be electronically sent to the registered participants as
 4   identified on the Notice of Electronic Filing, and paper copies will be sent to those indicated
 5   as non-registered participants on May 8, 2019.
 6
                                                /s/ Trish Aquilino
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   19
